Broyles, C. J.
1. Under the principle of the ruling in Bank of Ringgold v. Poarch, 30 Ga. App. 102 (117 S. E. 114), the signature of counsel for the plaintiff in error, appearing upon the next page after the end of the bill of exceptions, and dated the same day that the bill of exceptions was certified by the judge, amounted to a signing of the bill of exceptions by such counsel. Therefore the motion of the defendant in error to dismiss the bill of exceptions is denied.
2. The court did not err in overruling the demurrer to the original petition, or in overruling the demurrer to the petition as amended.
3. Upon the trial the plaintiff proved her case as laid and no evidence was introduced by the defendant. It follows that the verdict in favor of the plaintiff was authorized; and as no error of law is complained of, except the overruling of the demurrers to the original and the amended petition, the judgment refusing the grant of a new trial must be and is

Affirmed.


Luke, J., concurs; Bloodworth, J., not participating, on account of illness.

Houser & Mathews, for plaintiff in error.
Brown & Brown, contra.